      Case 2:19-cv-02598-JWL-TJJ Document 78 Filed 07/27/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

Jesus Perez, Individually and
On Behalf of Himself and All Others
Similarly Situated,

              Plaintiff,

v.                                                             Case No. 19-2598-JWL


Barrier Compliance Services, LLC,

                     Defendant.

                               MEMORANDUM AND ORDER

       Plaintiff filed this suit under the Fair Labor Standards Act (“FLSA”) seeking a collective

action under 29 U.S.C. § 216(b) on behalf of himself and all “field employees” and “field leaders”

who were employed by defendant at any point since October 2, 2016. In November 2020, the

parties jointly moved for conditional certification and agreed on the form and substance of a

Notice of Collective Action. The court granted the motion and approved the Notice. The Notice

was sent to putative opt-ins on December 18, 2020. After the Notice period closed, the parties

discovered that certain “field employees” who arguably should have received Notice did not

receive Notice because they were not included on the list that defendant had provided to plaintiff

for purposes of sending the Notice. The parties have reached an agreement as to many of these

individuals and further agree that the Notice Period should be re-opened for purposes of sending

Notice to these individuals. The parties disagree as to whether Notice should also be sent to 175

current and former employees who the parties refer to as “local field employees.” Highly

summarized, plaintiff contends that these local field employees should receive notice because
       Case 2:19-cv-02598-JWL-TJJ Document 78 Filed 07/27/21 Page 2 of 5




those employees clearly fit within the class definition set forth in the agreed and approved Notice.

Defendant argues that local field employees should not receive notice because they are not

similarly situated to plaintiff. The court concludes that Notice should be sent to the 175 local field

employees.

       The Notice approved by the court, and agreed to by the parties, indicated that current and

former “field employees” and “field leaders” were eligible to join the lawsuit if they worked for

defendant at any time since October 2, 2016. The Notice described the “main issues” in the

lawsuit as whether defendant “paid hourly field employees and field leaders for the time spent

traveling that it was required to pay under the law and whether it paid hourly field employees and

field leaders for all work performed ‘off-the-clock’ or away from an assigned jobsite.” In its

opening paragraph, the Notice states that a former employee sued defendant “alleging it failed to

pay employees appropriate overtime pay, including for time spent traveling to assigned jobsite

destination cities and for work performed ‘off-the-clock’ and/or away from an assigned jobsite.”

       Notice was initially sent to those “field employees” who travel or traveled to other cities to

perform work for defendant. Local field employees do not travel to other cities to perform their

work and, instead, perform work at a fixed location. Defendant does not seem to dispute that local

field employees nonetheless fit within the class definition set forth in the Notice, which plainly

encompasses field employees who did not necessarily travel to other cities but nonetheless

performed “off the clock” work. This definition comports with the class defined by plaintiff in

his complaint, which included not only employees who were required to travel to jobsite

destinations, but employees who were “generally categorized as field employees and field leaders”

and who were not fully compensated for all hours worked.

                                                  2
       Case 2:19-cv-02598-JWL-TJJ Document 78 Filed 07/27/21 Page 3 of 5




       According to defendant, local field employees should not receive notice of the collective

action because they are not similarly situated to plaintiff. Specifically, defendant contends that

there is no evidence that local field employees were victims of the same policy, decision or plan

as plaintiff and other field employees. But at this early stage, plaintiff’s substantial allegations,

buttressed by the affidavit of Brian Baker, sufficiently show that all field employees, regardless

of whether those field employees traveled to destination jobsites or worked locally, were denied

overtime under a single policy requiring off-the-clock work, through time shaving; automatic

deductions for meal periods; time rounding; and time spent working away from jobsites,

regardless of whether those sites were local or distant. See Pierce v. Wyndham Vacation Resorts,

Inc., 922 F.3d 741, 746 (6th Cir. 2019) (district court did not abuse discretion in treating all

employees as similarly situated where the essential claim was that employer “required them to

work off the clock and altered their recorded hours in an effort to avoid paying overtime); Monroe

v. FTS USA, LLC, 860 F.3d 389, 402 (6th Cir. 2017) (cable technicians in various locations were

similarly situated by single time-shaving policy); Abukar v. Reynolds Machine Co., 2019 WL

6896154, at *3 (E.D. Wisc. Dec. 18, 2019) (granting conditional certification where employees in

a wide variety of jobs were all subject to unlawful rounding policy); In re Bank of Am. Wage &

Hour Lit., 286 F.R.D. 572, 586 (D. Kan. 2012) (plaintiffs met burden for conditional certification

of collective action where they alleged widespread though varied off-the-clock work).

       In such circumstances, and consistent with the lenient “similarly situated” standard

endorsed by the Circuit, the court concludes that local field employees are similarly situated to

plaintiff for purposes of sending notice of the collective action. Thiessen v. General Elec. Cap.

Corp., 267 F.3d 1095, 1102 (10th Cir. 2001).

                                                 3
       Case 2:19-cv-02598-JWL-TJJ Document 78 Filed 07/27/21 Page 4 of 5




       IT IS THEREFORE ORDERED BY THE COURT THAT the parties’ joint motion to

re-open the notice period (doc. 77) is granted in part and denied in part. Specifically, the court

hereby orders that:

       (a)    The Notice Period shall be re-opened for a new sixty (60) day Notice Period for

Notice to be sent to Putative Opt-In Plaintiffs that did not receive Notice previously authorized by

this court;

       (b)    The court approves the Parties’ proposed Notice (attached as Exhibit D to the Joint

Motion) as the form of Notice to be sent to the Putative Opt-In Plaintiffs that shall receive Notice

pursuant to this Order;

       (c)    Plaintiff shall send the Notice (attached as exhibit D to the Joint Motion) to the

forty-two (42) current and former employees the Parties refer to as “travel employees” and the

175 current and former employees the parties refer to as “local field employees.”

       (d)    Plaintiff shall have thirty (30) days after the date of this Order to mail/email the

Notice to the travel employees and local field employees; and

       (e)    The statute of limitations for Putative Opt-In Plaintiffs who file a consent pursuant

to this Order shall be tolled for a period of seven (7) months as if they received the initial

December 18, 2020 Notice.



       IT IS SO ORDERED.



       Dated this 27th day of July, 2021, at Kansas City, Kansas.



                                                 4
Case 2:19-cv-02598-JWL-TJJ Document 78 Filed 07/27/21 Page 5 of 5




                                   s/ John W. Lungstrum
                                   John W. Lungstrum
                                   United States District Judge




                                  5
